Citation Nr: 0320040	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  96-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for psychophysiological disturbance of the gastrointestinal 
system.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the RO in 
Newark, New Jersey, which confirmed and continued a 30 
percent disability rating for service-connected 
psychophysiological disturbance of the gastrointestinal 
system. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The veteran is currently assigned a 30 percent rating under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9433, 
dysthmic disorder.  The Board notes that when a single 
disability has been diagnosed both as a physical condition 
and a mental disorder, the rating agency shall evaluate it 
using a diagnostic code that represents the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. § 4.126(d) 
(2002); see also 38 C.F.R. § 4.14 (2002).  At the time of the 
original rating in 1979, the RO found that the veteran's 
psychological symptoms were the more dominant part of his 
condition and the rating was assigned accordingly.  The 
current evidence is inadequate to address the issue of 
entitlement to a disability rating in excess of 30 percent 
for psychophyciological disturbance of the gastrointestinal 
system, therefore, additional evidence must be obtained. 

During a personal hearing in February 2003, the veteran 
testified that he receives treatment for his gastrointestinal 
symptoms once, every three to four months, at the VA medical 
center (VAMC) in East Orange, New Jersey.  The most current 
record of treatment from the VAMC in East Orange, New Jersey, 
is a VA examination dated in December 2001.  The RO is 
instructed to contact the VAMC in East Orange, New Jersey, 
and request all appropriate medical records dated December 
2001 to the present.

Furthermore, the veteran also testified that he receives 
treatment once a month, from Dr. Vottilla, a psychiatrist at 
East Orange VAMC.  The RO is instructed to contact Dr. 
Vottilla and obtain all appropriate medical records dealing 
with a psychiatric disorder. 

The veteran's last VA examinations were in December 2001.  
The Board finds that the veteran should be afforded a current 
VA psychiatric examination and VA gastrointestinal 
examination in order to determine the current severity of the 
veteran's service-connected psychophysiological disturbance 
of the gastrointestinal system.

In light of the foregoing, the case is remanded to the RO 
for the following action:

1.  The Board finds that there remains 
a further duty to
assist the veteran on his claim for 
entitlement to a disability rating in 
excess of 30 percent for 
psychophysiological disturbance of the 
gastrointestinal system.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The veteran should be asked to 
identify any sources (names, addresses, 
and dates) of private or VA treatment 
for any gastrointestinal or psychiatric 
disorder since December 2001 to the 
present.  The veteran should be given 
an appropriate time to respond.  After 
obtaining any necessary authorizations 
from the veteran, the RO should attempt 
to secure copies of all identified 
records not already in the claims file.

3.  The veteran has asserted that he 
receives treatment at the VAMC in East 
Orange, New Jersey.  The RO is instructed 
to contact the VAMC in East Orange, New 
Jersey and request all appropriate 
medical records dated December 2001 to 
the present, including medical records 
from Dr. Vottilla.

4.  Thereafter, the RO should schedule 
the veteran for VA psychiatric and 
gastrointestinal examinations to 
determine the degree of severity of his 
service-connected psychopathological 
gastrointestinal disorder.  The claims 
folder must be made available to the 
examiners in conjunction with the 
examination.  Such tests as the 
examining physicians deem necessary 
should be performed.  

With regard to the gastrointestinal 
examination, the examiner should give a 
complete history of the disorder, 
identifying all manifestations and 
complaints of the gastrointestinal 
disorder.  The examiner should then 
identify all gastrointestinal symptoms, 
which are attributed to the veteran's 
psychological disorder.  Following 
this, the examiner should discuss the 
severity of each gastrointestinal 
symptom attributed to the psychological 
disorder.  

With regard to the psychiatric 
examination, if there are different 
psychiatric disorders, the examining 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with and are 
part of, or caused by, the service-
connected psychopathological 
gastrointestinal disorder.  The VA 
psychiatric examiner should assign the 
veteran's psychopathological 
gastrointestinal disorder a numerical 
code under the Global Assessment of 
Functioning (GAF) consistent with the 
criteria in the DSM- IV.
 
5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If he fails to 
report for any examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications 
must be associated with the claims 
folder.

6.  Thereafter, the RO should 
readjudicate this claim, keeping in mind 
the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




